DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 25, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  The preamble of claim 1 indicates that the claim is directed to an apparatus however the body of the claim includes two tools, “a selective lockable latch tool” and “an orientation tool”.  An apparatus is a single tool made of multiple components or elements not multiple tools.  The inclusion of multiple tools is indicative of a system.

Regarding claim 1:  Line 18 of claim 1 requires an “orientation key that is to engage an orientation slot” however the claim fails to indicate that the orientation slot is on.  Is it on the orientation tool, is it on the latch tool, or in/on the wellbore itself?

Regarding claims 2-8:  These claims are rejected due to their dependence on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitis et al. (US 6,012,527, Nitis).

Nitis discloses an apparatus 11 comprising:
a selective lockable latch tool Fig 2A comprising:
a cylindrical housing 22 having a circumferential radially compressible protrusion 23 on an external surface of the cylindrical housing Fig 2A, wherein the circumferential radially compressible protrusion is to engage a latch key profile 20 after the apparatus is positioned at a location in a wellbore Fig 2A;
a mandrel 88 within the cylindrical housing and defining an annular volume between an inner surface of the cylindrical housing and an outer surface of the mandrel Fig 2A; and
a circumferential support element between 128 and 130 on 88 at least partially within the annular volume and movable between an unlocked position Fig 8 and a locked position Fig 9, wherein, in the locked position, the circumferential support element is to reinforce the circumferential radially compressible protrusion Fig 9; and
an orientation tool 101 coupled with the selective lockable latch tool Fig 2B, the orientation tool comprising:
a radially compressible orientation key 64 that is to engage an orientation slot 62 after the apparatus is positioned at the location in the wellbore Fig 2B.

Allowable Subject Matter
Claims 9-20 are allowed.

Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2:  The prior art of record fails to disclose or suggest a system with a selective lockable latch tool that comprises a circumferential radially compressible protrusion and a movable circumferential dog attached coaxially to the cylindrical housing, wherein the movable circumferential dog is reversibly compressible into an axis of the cylindrical housing and an orientation tool with a radially compressible orientation key as recited in the claimed combination.

Regarding claims 3-7:  These claims are considered allowable due to their dependence on claim 2.

Regarding claim 8:   The prior art of record fails to disclose or suggest a selective lockable latch tool that comprises a circumferential component attached to the circumferential support element, wherein the circumferential component is to slidably move along the mandrel as recited in the claimed combination.

Regarding claim 9:  The prior art of record fails to disclose or suggest a system that includes a selective lockable latch tool with one or more circumferential radially compressible protrusions and one or more radially compressible dogs and an orientation tool with an orientation key as recited in the claimed combination.

Regarding claims 10-15:  These claims are considered allowable due to their dependence on claim 9.

Regarding claim 16:  The prior art of record fails to disclose or suggest a method that involves the use of a tool with a circumferential support element that is secured in an unlocked position in an annular volume within a cylindrical housing of the well tool by a first releasable connection element and a movable circumferential dog attached to the well tool that is engaged with an internal shoulder on an inner surface of the one or more tubular housings within the well, the method involving applying a first axial upward load on the well tool to engage the movable circumferential dog with an internal shoulder on the inner surface of the one or more tubular housings within the well, applying a second axial upward load on the well tool until the first releasable connection element releases, and applying an axial run-in load on the well tool until a second releasable connection element secures the circumferential support element in a locked position as recited in the claimed method.

Regarding claims 17-20:  These claims are considered allowable due to their dependence on claim 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
9/23/2022